UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 24, 2010 URS Corporation (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 1-7567 94-1381538 (Commission File No.) (IRS Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (415)774-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Increase in Base Salary and Target Bonus Opportunity On March 24, 2010, the Compensation Committee of the Board of Directors (the “Committee”) approved the following annual base salary increases for the following executive officers of the Company: Name Fiscal Year 2009 Base Salary Fiscal Year 2010 Base Salary Martin M. Koffel $ 1,000,000 Unchanged Thomas W. Bishop $ 475,000 $ 500,000 Reed N. Brimhall $ 480,000 $ 490,000 H. Thomas Hicks $ 550,000 $ 565,000 Gary V. Jandegian $ 600,000 $ 615,000 Susan B. Kilgannon $ 340,000 $ 350,000 Joseph Masters $ 500,000 $ 515,000 Randall A. Wotring $ 525,000 $ 540,000 Thomas H. Zarges $ 700,000 $ 715,000 The Committee also increased the Target Bonus opportunities for the following executive officers with respect to their participation in the Restated Incentive Compensation Plan (the “Bonus Plan”) for fiscal year 2010:Thomas W.
